United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB x Quarterly report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the quarterly period ended September 30, 2007. ¨ Transition report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the transition period from: to . Commission File Number 000-50081 Invisa, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 65-1005398 (I.R.S. employer identification number) 290 Cocoanut Street Suite 1A Sarasota, Florida 34236 (Address of principal executive offices) (941) 684-3307 (Issuers telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that Invisa was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o The Issuer had 25,497,738 shares of Common Stock issued and outstanding as of September 30, 2007. Invisa, Inc. Form 10-QSB Table of Contents Except for statements of historical fact, certain information contained herein constitutes “forward-looking statements,” including without limitation statements containing the words “believes,” “anticipates,” “intends,” “expects” and words of similar import, as well as all projections of future results. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of Invisa, Inc. to be materially different from any future results or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the following: risks involved in implementing our business strategy; our ability to obtain financing on acceptable terms; our ability to manage growth; our dependence on key personnel; the ability to protect our intellectual property rights; risks of technological change, new technology, and new products; competition; and government regulation. Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements F-1 Item 2. Managements Discussion and Analysis of Financial Condition and Plan of Operations 3 Item 3. Controls and Procedures 6 Part II. Other Information 7 Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits and Reports on Form 8-K 7 Signatures 8 Part I.Financial Information Item 1. Financial Statements Invisa, Inc. (A Development Stage Enterprise) Condensed Consolidated Balance Sheets December 31, 2006 September 30, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 2,900 $ Accounts receivable, net of $7,000 allowance at September 30, 2007 11,650 27,060 Inventories 71,839 17,435 Prepaids and other assets 20,233 10,941 Total current assets 106,622 55,436 Furniture, fixtures and equipment, net of $105,594 and $71,627, respectively, accumulated depreciation 29,962 3,917 Patent, net of $2,364,706 and $2,955,883 accumulated amortization 4,335,294 3,744,117 Total assets $ 4,471,878 $ 3,803,470 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable, trade $ 268,123 $ 305,380 Accrued expenses 145,512 253,229 Notes Payable – others 200,000 Due to stockholders and officers 552,837 580,387 Preferred dividends payable 108,750 176,250 Total current liabilities 1,075,222 1,515,246 Stockholders’ equity: Convertible Preferred Stock, 5 million shares authorized ($0.001 par value): Series A, 14,500 shares issued and outstanding 1,277,000 1,277,000 Series B, 10,000 shares issued and outstanding 1,000,000 1,000,000 Common Stock, 95 million shares authorized, $.001 par value, 25,497,738 shares issued and outstanding 25,498 25,498 Additional paid-in capital 31,634,059 31,846,719 Stock subscriptions receivable (283,904 ) (295,154 ) Deficit accumulated during the development stage (30,255,997 ) (31,565,839 ) Total stockholders’ equity 3,396,656 2,288,224 Total liabilities and stockholders’ equity $ 4,471,878 $ 3,803,470 See notes to condensed consolidated financial statements. F-1 Invisa, Inc. (A Development Stage Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) February 12, 1997 (Date of Inception) Through Three Months Ended September 30, Nine Months Ended September 30, September 30 2006 2007 2006 2007 2007 Net sales $ 23,639 $ 28,146 $ 103,695 $ 94,022 $ 1,428,353 Other operating revenues — 300,000 Costs and other expenses: Cost of goods sold (exclusive of patent amortizationshown separately below) 11,179 24,860 62,303 67,867 1,016,191 Research and development costs 40,690 — 136,459 — 3,471,292 Selling, general and administrative expenses 340,984 155,898 1,039,857 536,705 15,740,063 Patent amortization 197,059 197,058 591,176 591,176 4,449,540 Impairment of Patent — 5,517,808 Loss from operations (566,273 ) (349,670 ) (1,726,100 ) (1,101,726 ) (28,466,541 ) Other income (expense): Interestincome (expense) and other, net (1,661 ) (106,480 ) (14,303 ) (140,616 ) (986,408 ) Debt extinguishment gain — — — 360,000 Loss before income tax (567,934 ) (456,150 ) (1,740,403 ) (1,242,342 ) (29,092,949 ) Income tax — Net loss (567,934 ) (456,150 ) (1,740,403 ) (1,242,342 ) (29,092,949 ) Non-cash constructive dividend related to Convertible Preferred Stockaccretions — (2,296,640 ) Preferred stock dividends (22,500 ) (22,500 ) (67,500 ) (67,500 ) (176,250 ) Net loss applicable to Common Stockholders $ (590,434 ) $ (478,650 ) $ (1,807,903 ) $ (1,309,842 ) $ (31,565,839 ) Net loss per share applicable to Common Stockholders: Basic and diluted (0.02 ) (0.02 ) (0.07 ) (0.05 ) Weighted average Common Stock shares Outstanding Basic and diluted 24,299,976 25,497,738 24,207,485 25,497,738 See notes to condensed consolidated financial statements. F-2 Invisa, Inc. (A Development Stage Enterprise) Condensed Consolidated Statement of Stockholders’ Equity For the nine months ended September 30, 2007 (Unaudited) Convertible Preferred Stock Common Stock Additional Paid-In Capital Stock Subscriptions Receivable Deficit Accumulated During the Development Stage Total Shares Amount Shares Amount FEBRUARY 12, 1997 (INCEPTION) $ Summary of Transaction February12, 1997 through December 31, 2004 Issuance of Common Stock to founders 6,105,128 5,980 (5,980 ) Issuance of Common Stock for Cash 4,257,350 4,257 9,031,704 9,035,961 Exercise of stock options 1,027,964 1,027 1,316,160 (985,000 ) 332,187 Offering Costs 500,000 500 637,436 637,936 Conversion of notes payable 635,022 635 449,365 450,000 Original issue discount on notes payable 201,519 201,519 Common Stock issuable for rent 164,799 290 88,084 88,374 Issuance of Common Stock for services 606,144 607 1,254,355 1,254,962 Issuance of Common Stock options for services 550,987 550,987 Original issue discount 144,000 144,000 Issuance of Common Stock related to reorganization 2,009,000 2,009 227,991 230,000 Common Stock related to Radio Metrix merger 3,685,000 3,685 11,268,815 11,272,500 Interest accrued on notes related to stock subscriptions receivable 248,836 (248,836 ) Settlement of accounts in connection with severance agreements 544,090 923,432 1,467,522 Exercise of Stock Warrants 602,000 602 1,138,143 1,138,745 Issuance of Convertible Preferred Stock and detachable Warrants for cash, net of costs paid in the form of common stock 22,000 640,360 162,500 163 1,296,477 1,937,000 Non-cash constructive dividend related to beneficial conversion features of Convertible Preferred Stock 1,296,640 (1,296,640 ) Conversion of Convertible Preferred Stock into Common Stock (7,500 ) (660,000 ) 1,500,000 1,500 658,500 See notes to condensed consolidated financial statements. F-3 Invisa, Inc. (A Development Stage Enterprise) Condensed Consolidated Statement of Stockholders’ Equity For the nine-months ended September 30, 2007 (Unaudited)(Continued) Convertible Preferred Stock Common Stock Additional Paid-In Capital Stock Subscriptions Receivable Deficit Accumulated During the Development Stage Total Shares Amount Shares Amount Issuance of Common Stock for settlement of cash advances 80,925 81 80,844 80,925 Issuable Common Stock for settlement of related party accrued compensation 300,000 300 194,700 195,000 Gain on related party accrued compensation extinguishment 581,132 581,132 Issuance of Common Stock Warrants of royalty contract 91,400 91,400 Collection of stock subscriptions receivable 36,500 36,500 Adjustment of stock subscriptions receivable (20,000 ) 20,000 Net Loss (23,768,740 ) (23,768,740 ) BALANCE AT DECEMBER 31, 2004 14,500 1,277,000 21,635,832 21,636 29,978,558 (253,904 ) (25,065,380 ) 5,957,910 Issuance of Convertible Preferred Stock and detachable Warrants for cash, net of costs paid 10,000 878,000 878,000 Non-cash constructive dividend related to Convertible Preferred Stock accretions 1,000,000 (1,000,000 ) Issuance of Common Stock for cash 1,066,662 1,066 78,934 80,000 Issuance of Common Stock for services 1,096,774 1,097 103,903 105,000 Issuance of Common Stock options for services 33,000 33,000 Interest accrued on notes related to stock subscriptions receivable 15,000 (15,000 ) Preferred Stock Series B dividend (18,750 ) (18,750 ) Net Loss (1,770,918 ) (1,770,918 ) BALANCE AT DECEMBER 31, 2005 24,500 $ 2,277,000 23,799,268 $ 23,799 $ 31,087,395 $ (268,904 ) $ (27,855,048 ) $ 5,264,242 Issuance of Common Stock for cash 400,000 400 43,600 44,000 Stock options exercised 316,670 317 23,933 24,250 Issuance of Common Stock for services 981,800 982 132,652 133,634 Employee share-based compensation 198,089 198,089 Issuance of Common Stock options for services 133,390 133,390 Interest accrued on notes related to stock subscriptions receivable 15,000 (15,000 ) Preferred Stock Series B dividend (90,000 ) (90,000 ) Net loss (2,310,949 ) (2,310,949 ) BALANCE AT DECEMBER 31, 2006 24,500 $ 2,277,000 25,497,738 $ 25,498 $ $31,634,059 $ (283,904 ) (30,255,997 ) $ 3,396,656 Employee share-based compensation 141,410 141,410 Interest accrued on notes related to stock subscriptions receivable 11,250 (11,250 ) Modification of warrant 60,000 60,000 Preferred Stock Series B dividend (67,500 ) (67,500 ) Net loss (1,242,342 ) (1,242,342 ) BALANCE AT SEPTEMBER 30, 2007 24,500 $ 2,277,000 25,497,738 $ 25,498 $ $31,846,719 $ (295,154 ) $ (31,565,839 ) $ 2,288,224 See notes to condensed consolidated financial statements. F-4 Invisa, Inc. (A Development Stage Enterprise) Condensed Consolidated Statements of Cash Flows (Unaudited) NineMonths Ended September 30, February 12, 1997 (Date of Inception) Through September 30, 2007 2006 2007 Cash flows from operating activities: Net loss $ (1,242,342 ) (1,740,403 ) $ (29,092,949 ) Adjustments to reconcile net loss to net cash used in operating activities Patent impairment 5,517,808 Depreciation and amortization 591,760 604,129 5,004,034 Common Stock and options exchanged for services/settlements 233,834 3,028,164 Share-based compensation 141,410 168,587 339,499 Modification of warrant 60,000 60,000 Abandonment loss on furniture equipment and leaseholds 25,462 25,462 Debt extinguishment gain (360,000 ) Changes in operating assets and liabilities: Accounts and notes receivable (15,410 ) 874 (173,774 ) Inventories 54,404 (45,154 ) (17,435 ) Prepaid and other assets 9,292 (133,293 ) (10,941 ) Accounts payable, trade 37,257 198,761 305,380 Accrued expenses 107,717 35,226 203,340 Net cash used in operating activities (230,450 ) (677,439 ) (15,171,412 ) Cash flows from investing activities: Patent acquisition (550,000 ) Transaction costs in connection with RMI business combinations (121,475 ) Purchases of furniture, fixtures and equipment (238,846 ) Net cash used in investing activities (910,321 ) Cash flows from financing activities: Proceeds from notes payable 200,000 17,000 378,337 Proceeds from notes payable and redeemable common stock 7,419 908,000 Payment of notes payable (520,800 ) Collection of stock subscriptions 36,500 Stockholder advances 27,550 1,579,033 Proceeds from sale of convertible Preferred Stock 2,815,000 Proceeds from sale of Common Stock 68,250 10,631,413 Proceeds from exercise of Common Stock options 24,250 Cash received with combination transaction 230,000 Net cash provided by financing activities 227,550 92,669 16,081,733 See notes to condensed consolidated financial statements. F-5 Invisa, Inc. (A Development Stage Enterprise) Condensed Consolidated Statements of Cash Flows - Continued (Unaudited) SixMonths Ended September 30, February 12, 1997 (Date of Inception) Through 2007 2006 September 30, 2007 Supplemental disclosure of cash flows information: Cash paid during the period for interest $ $ $ 229,162 Notes payable incurred in connection with merger transactions $ $ $ 1,300,000 Notes payable canceled in connection with merger transaction $ $ $ 337,489 Common Stock issued representing Common Stock offering costs (200,000 shares) $ $ $ 554,000 Common Stock issued in connection with merger transaction (3,685,000 shares) $ $ $ 11,272,500 Due to employees in connection with merger transaction $ $ $ 175,000 Accrued expenses assumed in connection with merger transaction $ $ $ 50,000 Exchange of liabilities for common stock $ $ $ 857,057 Preferred dividends accrued as liabilities $ 67,500 $ 67,500 $ 153,750 Non-cash preferred stock accretions $ $ $ 2,296,640 See notes to condensed consolidated financial statements. F-6 Invisa, Inc. (A Development Stage Enterprise) Notes to Condensed Consolidated Financial Statements (Unaudited) Note A - Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. The December 31, 2006 condensed consolidated balance sheet data was derived from audited financial statements, but they do not include all information and notes required by generally accepted accounting principles generally accepted in the United States of America. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Annual Report on Form 10-KSB of Invisa, Inc. for the year ended December 31, 2006. When used in these notes, the terms “Company”, “we,” “us” or “our” mean Invisa, Inc. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine-months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Invisa, Inc. is a development stage enterprise that incorporates safety system technology and products into automated closure devices, such as parking gates, sliding gates, overhead garage doors and commercial overhead doors. Invisa has also demonstrated production-ready prototypes of security products for the museum and other markets. The Company has not fully implemented its sales and marketing plan and has, therefore, not emerged from the development stage. The Company, however, is currently manufacturing and selling powered closure safety devices for certain gates. The Company acquired a license to use the core technology used in the powered closure safety devices in 1992. Note B - Operating Matters The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.For the nine months and the quarter ended September 30, 2007 and since the date of inception, the Company has had net losses applicable to Common Shareholders of $1.25, $0.42 and $31.5 million, respectively. As of September 30, 2007, the Company has not emerged from the development stage and has negative working capital of $1.46 million. Since inception, the Company has financed its operations principally from the sale of equity securities, as the Company has not generated significant revenues from the sales of its products. Continuation of the Company as a going concern is dependent upon additional external funding and, ultimately, a substantial increase in sales volume and achievement of profitable operations. The Company intends to finance its future development activities and its working capital needs largely from the sale of equity securities with some additional funding from other traditional financing sources, including term notes and proceeds from licensing agreements until such time that funds provided by operations are sufficient to fund working capital requirements. While management believes that such financing and licensing sources will be available to the Company, there can be no assurance in that regard. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company’s auditors issued a “going-concern” uncertainty opinion on the financial statements for the year ended December 31, 2006, citing significant losses at that date, which raised substantial doubt about the Company’s ability to continue as a going-concern. Continuation of the company as a going concern is dependent upon additional external funding and, ultimately, a substantial increase in sales volume and achievement of profitable operations. To finance planned operations through at least the next 12 months the Company will continue to depend upon its existing current assets, which are limited, together with anynet proceeds from private placements of equity or debt, potential license fees and product sales which we may obtain in the future.
